


EXHIBIT (10)(p)

 

February 12, 2009

 

Name

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

Dear

 

:

 

 

The Empire District Electric Company

2006 Stock Incentive Plan (the “Plan”)

 

Notice of Performance-Based Restricted Stock Award

 

This is to advise you that effective as of February 4, 2009 (the “Grant Date”),
The Empire District Electric Company (“the Company”) has granted to you a
performance-based Restricted Stock Award (the “Award”) under the Plan consisting
of the right to receive the number of shares of Common Stock of the Company
(“Stock”) as set forth in Exhibit 1 attached hereto, subject to the performance
measures, forfeiture and other conditions and terms herein stated and the
applicable terms and conditions of the Plan (copy attached).  This Award shall
relate to the Performance Period beginning on January 1, 2009 and ending on
December 31, 2011 (the “Performance Period”).

 


1.                                       SETTLEMENT OF AWARDS.  THE COMPANY
SHALL DELIVER TO YOU ONE SHARE OF STOCK FOR EACH PERFORMANCE SHARE EARNED BY
YOU, AS DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF EXHIBIT 1, WHICH IS
ATTACHED TO AND FORMS A PART OF THIS AWARD.  THE EARNED PERFORMANCE SHARES
PAYABLE TO YOU IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 1 SHALL BE PAID
SOLELY IN SHARES OF STOCK.


 


2.                                       TIME OF PAYMENT.  EXCEPT AS OTHERWISE
PROVIDED IN THE SECOND SENTENCE OF SECTION 5 OF THIS AWARD, PAYMENT OF
PERFORMANCE SHARES EARNED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 1 ABOVE
WILL BE DELIVERED AS SOON AS PRACTICABLE AFTER THE END OF THE PERFORMANCE PERIOD
BUT NOT LATER THAN 60 DAYS AFTER THE END OF THE PERFORMANCE PERIOD.


 


3.                                       RETIREMENT, DISABILITY, OR DEATH DURING
PERFORMANCE PERIOD.  IF YOUR EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
TERMINATES DURING THE PERFORMANCE PERIOD BECAUSE OF YOUR RETIREMENT, DISABILITY,
OR DEATH, YOU SHALL BE ENTITLED TO A PRORATED NUMBER OF THE PERFORMANCE SHARES
EARNED IN ACCORDANCE WITH EXHIBIT 1, DETERMINED AT THE END OF THE PERFORMANCE
PERIOD, AND BASED ON THE RATIO OF THE NUMBER OF MONTHS YOU WERE EMPLOYED DURING
THE PERFORMANCE PERIOD (ROUNDING A FRACTION OF A MONTH TO THE NEXT HIGHER NUMBER
OF WHOLE MONTHS) TO THE TOTAL NUMBER OF MONTHS IN THE PERFORMANCE PERIOD. 
FRACTIONAL SHARES SHALL BE DISREGARDED.


 


4.                                       TERMINATION OF EMPLOYMENT DURING
PERFORMANCE PERIOD.  IF YOUR EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
TERMINATES DURING THE PERFORMANCE PERIOD FOR ANY REASON OTHER THAN YOUR
RETIREMENT, DISABILITY, OR DEATH, THE PERFORMANCE SHARES GRANTED UNDER THIS
AWARD WILL BE FORFEITED ON THE DATE OF SUCH TERMINATION OF EMPLOYMENT; PROVIDED,
HOWEVER, THAT IN SUCH CIRCUMSTANCES, THE COMMITTEE, IN ITS SOLE DISCRETION, MAY
DETERMINE THAT

 

--------------------------------------------------------------------------------


 


YOU WILL BE ENTITLED TO RECEIVE A PORTION OF THE PERFORMANCE SHARES EARNED IN
ACCORDANCE WITH EXHIBIT 1, DETERMINED AT THE END OF THE PERFORMANCE PERIOD, BUT
NOT IN EXCESS OF A PRO RATA PORTION OF THE PERFORMANCE SHARES SO EARNED BASED ON
THE RATIO OF THE NUMBER OF MONTHS YOU WERE EMPLOYED DURING THE PERFORMANCE
PERIOD (ROUNDING A FRACTION OF A MONTH TO THE NEXT HIGHER NUMBER OF WHOLE
MONTHS) TO THE TOTAL NUMBER OF MONTHS IN THE PERFORMANCE PERIOD AND DISREGARDING
FRACTIONAL SHARES.


 


5.                                       CHANGE IN CONTROL.  IF A CHANGE IN
CONTROL OF THE COMPANY OCCURS DURING THE PERFORMANCE PERIOD, AND THE DATE OF
TERMINATION OF YOUR EMPLOYMENT DOES NOT FALL BEFORE THE CHANGE IN CONTROL DATE,
YOU SHALL EARN THE PERFORMANCE SHARES THAT WOULD HAVE BEEN EARNED BY YOU IN
ACCORDANCE WITH EXHIBIT 1 AS IF PERFORMANCE AT THE TARGET FOR THE PERFORMANCE
PERIOD HAD BEEN ACHIEVED, BUT PRORATED BASED ON THE RATIO OF THE NUMBER OF
MONTHS YOU WERE EMPLOYED DURING THE PERFORMANCE PERIOD THROUGH THE DATE OF THE
CHANGE IN CONTROL (ROUNDING A FRACTION OF A MONTH TO THE NEXT HIGHER NUMBER OF
WHOLE MONTHS), TO THE TOTAL NUMBER OF MONTHS IN THE PERFORMANCE PERIOD.  AS SOON
AS PRACTICABLE AFTER THE CHANGE IN CONTROL BUT NO LATER THAN 60 DAYS AFTER THE
CHANGE IN CONTROL, THERE SHALL BE DELIVERED TO YOU ONE SHARE OF STOCK FOR EACH
PERFORMANCE SHARE SO EARNED.  FRACTIONAL SHARES SHALL BE DISREGARDED.  AS OF THE
END OF THE PERFORMANCE PERIOD, THE COMMITTEE SHALL DETERMINE THE NUMBER OF
PERFORMANCE SHARES, IF ANY, THAT YOU EARNED PURSUANT TO THIS AWARD DETERMINED
WITHOUT REGARD TO THIS SECTION 5, AND THERE SHALL BE DELIVERED TO YOU ONE SHARE
OF STOCK FOR EACH PERFORMANCE SHARE EARNED BY YOU, BUT REDUCED BY THE NUMBER OF
PERFORMANCE SHARES WITH RESPECT TO WHICH PAYMENT WAS PREVIOUSLY MADE TO YOU
UNDER THIS SECTION 5.  IF THE NUMBER OF PERFORMANCE SHARES EARNED BY YOU AS OF
THE END OF THE PERFORMANCE PERIOD IS LESS THAN THE NUMBER OF PERFORMANCE SHARES
WITH RESPECT TO WHICH PAYMENT WAS PREVIOUSLY MADE TO YOU UNDER THIS SECTION 5,
YOU SHALL NOT BE REQUIRED TO REPAY ANY AMOUNTS TO THE COMPANY ON ACCOUNT OF SUCH
PAYMENT UNDER THIS SECTION 5 FOR ANY REASON, INCLUDING FAILURE TO ACHIEVE THE
PERFORMANCE MEASURES.


 


6.                                       HEIRS AND SUCCESSORS.  THIS AWARD SHALL
BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE COMPANY AND ITS SUCCESSORS AND
ASSIGNS, AND UPON ANY PERSON ACQUIRING, WHETHER BY MERGER, CONSOLIDATION,
PURCHASE OF ASSETS OR OTHERWISE, ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS AND BUSINESS.  IF ANY OF THE BENEFITS DISTRIBUTABLE TO YOU UNDER THIS
AWARD HAVE NOT BEEN DISTRIBUTED AT THE TIME OF YOUR DEATH, SUCH BENEFITS SHALL
BE DISTRIBUTED TO YOUR DESIGNATED BENEFICIARY, IN ACCORDANCE WITH THE PROVISIONS
OF THIS AWARD AND THE PLAN.  THE “DESIGNATED BENEFICIARY” SHALL BE THE
BENEFICIARY OR BENEFICIARIES DESIGNATED BY YOU IN A WRITING FILED WITH THE
COMMITTEE IN SUCH FORM AND AT SUCH TIME AS THE COMMITTEE SHALL REQUIRE.  IF YOU
ARE DECEASED AND FAILED TO DESIGNATE A BENEFICIARY, OR IF THE DESIGNATED
BENEFICIARY DOES NOT SURVIVE YOU, ANY BENEFITS DISTRIBUTABLE TO YOU SHALL BE
DISTRIBUTED TO THE LEGAL REPRESENTATIVE OF YOUR ESTATE.  IF YOU ARE DECEASED AND
HAVE DESIGNATED A BENEFICIARY AND THE DESIGNATED BENEFICIARY SURVIVES YOU BUT
DIES BEFORE THE COMPLETE DISTRIBUTION OF BENEFITS TO THE DESIGNATED BENEFICIARY
UNDER THIS AWARD, THEN ANY BENEFITS DISTRIBUTABLE TO THE DESIGNATED BENEFICIARY
SHALL BE DISTRIBUTED TO THE LEGAL REPRESENTATIVE OF THE ESTATE OF THE DESIGNATED
BENEFICIARY.


 


7.                                       ADMINISTRATION.  THE AUTHORITY TO
MANAGE AND CONTROL THE OPERATION AND ADMINISTRATION OF THIS AWARD SHALL BE
VESTED IN THE COMMITTEE IDENTIFIED IN THE PLAN, AND THE COMMITTEE SHALL HAVE ALL
OF THE POWERS WITH RESPECT TO THIS AWARD THAT IT HAS WITH RESPECT TO THE PLAN. 
ANY INTERPRETATION OF THE AWARD BY THE COMMITTEE AND ANY DECISION MADE BY IT
WITH RESPECT TO THE AWARD ARE FINAL AND BINDING ON ALL PERSONS.

 

2

--------------------------------------------------------------------------------



 


8.                                       AMENDMENT.  THIS AWARD MAY BE AMENDED
BY WRITTEN AGREEMENT BETWEEN YOU AND THE COMPANY, WITHOUT THE CONSENT OF ANY
OTHER PERSON.


 


9.                                       NONTRANSFERABILITY.  THIS AWARD SHALL
NOT BE TRANSFERABLE EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION OR BY
BENEFICIARY DESIGNATION IN ACCORDANCE WITH SECTION 6 ABOVE.


 


10.                                 TAXES.  THE COMPANY SHALL BE ENTITLED TO
WITHHOLD THE AMOUNT OF ANY WITHHOLDING TAX PAYABLE WITH RESPECT TO THE AWARD AND
TO SELL SUCH NUMBER OF SHARES OF STOCK AS MAY BE NECESSARY TO PRODUCE THE AMOUNT
REQUESTED BY THE EMPLOYEE TO BE WITHHELD, UNLESS THE RECIPIENT SUPPLIES TO THE
COMPANY CASH IN THE AMOUNT REQUESTED BY THE COMPANY FOR THE PURPOSE.  THE
EMPLOYEE MAY REQUEST AMOUNTS WITHHELD IN EXCESS OF THE MINIMUM STATUTORY
REQUIREMENT.


 


11.                                 EMPLOYEE AND SHAREHOLDER STATUS.  THIS AWARD
DOES NOT CONSTITUTE A CONTRACT OF CONTINUED SERVICE AND DOES NOT GIVE YOU THE
RIGHT TO BE RETAINED AS AN EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES. 
THIS AWARD DOES NOT CONFER UPON YOU OR ANY OTHER HOLDER THEREOF ANY RIGHT AS A
SHAREHOLDER OF THE COMPANY PRIOR TO THE ISSUANCE OF SHARES OF STOCK PURSUANT TO
THIS AWARD.


 


12.                                 PLAN GOVERNS.  NOTWITHSTANDING ANYTHING IN
THIS AWARD TO THE CONTRARY, THE TERMS OF THIS AWARD SHALL BE SUBJECT TO THE
TERMS OF THE PLAN.


 


13.                                 UNSECURED CREDITOR.  YOUR RIGHTS WITH
RESPECT TO THE AWARD AND THE SHARES OF STOCK SUBJECT THERETO DURING THE
PERFORMANCE PERIOD ARE THOSE OF AN UNSECURED GENERAL CREDITOR OF THE COMPANY. 
NO SHARES OF STOCK OR OTHER SPECIFIC PROPERTY IS OR WILL BE SET APART IN TRUST
OR OTHERWISE WITH RESPECT TO THE AWARD BUT ALL OF YOUR RIGHTS IN THE AWARD WILL
BE EVIDENCED ONLY BY ENTRIES ON THE BOOKS OF THE COMPANY UNLESS AND UNTIL SHARES
OF STOCK ARE ACTUALLY ISSUED TO YOU, YOUR BENEFICIARY OR YOUR ESTATE PURSUANT TO
THE AWARD.


 


14.                                 RULES RELATING TO TERMINATION OF
EMPLOYMENT.  FOR PURPOSES OF THIS AWARD, THE DATE OF TERMINATION OF YOUR
EMPLOYMENT SHALL BE THE FIRST DAY OCCURRING ON OR AFTER THE GRANT DATE ON WHICH
YOU ARE NOT EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY, REGARDLESS OF THE REASON
FOR THE TERMINATION OF EMPLOYMENT; PROVIDED THAT A TERMINATION OF EMPLOYMENT
SHALL NOT BE DEEMED TO OCCUR BY REASON OF A TRANSFER OF YOU BETWEEN THE COMPANY
AND A SUBSIDIARY OR BETWEEN TWO SUBSIDIARIES; AND FURTHER PROVIDED THAT YOUR
EMPLOYMENT SHALL NOT BE CONSIDERED TERMINATED WHILE YOU ARE ON A LEAVE OF
ABSENCE FROM THE COMPANY OR A SUBSIDIARY APPROVED BY YOUR EMPLOYER.  IF, AS A
RESULT OF A SALE OR OTHER TRANSACTION, YOUR EMPLOYER CEASES TO BE A SUBSIDIARY
(AND YOUR EMPLOYER IS OR BECOMES AN ENTITY THAT IS SEPARATE FROM THE COMPANY),
AND YOU ARE NOT, AT THE END OF THE 30-DAY PERIOD FOLLOWING THE TRANSACTION,
EMPLOYED BY THE COMPANY OR AN ENTITY THAT IS THEN A SUBSIDIARY, THEN, THE
OCCURRENCE OF SUCH TRANSACTION SHALL BE TREATED AS THE DATE OF TERMINATION OF
YOUR EMPLOYMENT CAUSED BY YOU BEING DISCHARGED BY THE EMPLOYER.


 


15.                                 DEFINITIONS.  FOR PURPOSES OF THIS AWARD,
THE TERMS USED IN THIS AWARD SHALL HAVE THE FOLLOWING MEANINGS:


 

(I)                                       CHANGE IN CONTROL.  A “CHANGE IN
CONTROL” OF THE COMPANY SHALL MEAN “A CHANGE IN THE OWNERSHIP OR EFFECTIVE
CONTROL” OF THE COMPANY, OR “IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE
ASSETS” OF THE COMPANY, WITHIN THE MEANING OF SECTION 409A OF

 

3

--------------------------------------------------------------------------------


 

THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND TREASURY REGULATIONS AND
INTERNAL REVENUE SERVICE GUIDANCE THEREUNDER.

 

(II)                                    DISABILITY.  EXCEPT AS OTHERWISE
PROVIDED BY THE COMMITTEE, “DISABILITY” MEANS THE DETERMINATION BY THE
COMMITTEE, IN ITS SOLE DISCRETION, THAT A PERMANENT AND TOTAL DISABILITY EXISTS
IN ACCORDANCE WITH UNIFORM AND NON-DISCRIMINATORY STANDARDS ADOPTED BY THE
COMMITTEE FROM TIME TO TIME.

 

(III)                                 RETIREMENT.  “RETIREMENT” MEANS YOUR
RETIREMENT ON AN “EARLY RETIREMENT DATE” OR ON OR AFTER YOUR “NORMAL RETIREMENT
DATE,” AS THOSE TERMS ARE DEFINED IN THE EMPIRE DISTRICT ELECTRIC COMPANY
EMPLOYEES’ RETIREMENT PLAN.

 

(IV)                                VOTING SECURITIES.  “VOTING SECURITIES”
MEANS ANY SECURITIES WHICH CARRY THE RIGHT TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS.

 

(V)                                   PLAN DEFINITIONS.  EXCEPT WHERE THE
CONTEXT CLEARLY IMPLIES OR INDICATES THE CONTRARY, A WORD, TERM, OR PHRASE USED
IN THE PLAN IS SIMILARLY USED IN THIS AWARD.

 

Please acknowledge receipt of this Notice of Award by signing and returning to
the Secretary of the Company the enclosed copy thereof, together with a
completed and signed beneficiary designation form.

 

 

Very truly yours,

 

 

 

 

 

 

 

Chairman of the Plan Committee

 

Receipt of the foregoing Notice of

Performance-Based Restricted Stock Award is

hereby acknowledged.  My signed beneficiary

designation form is attached.

 

 

 

 

Name:

 

 

 

 

 

 

Date

 

 

 

4

--------------------------------------------------------------------------------

 

EXHIBIT 1

 

PERFORMANCE MEASURES

 

1.               Measures that will be applied to determine the amount of the
award to be made under the terms of the attached performance-based Restricted
Stock Award (the “Award”).  This Exhibit 1 is incorporated into and forms a part
of the Award.

 

2.                                       Revision of Performance Measures.  The
Performance Measures set forth in this Exhibit 1 may be modified by the
Committee during, or after the end of, the Performance Period to reflect
significant events that occur during the Performance Period that may have a
substantial effect on the application of the Performance Measure.  No
modification shall be permitted pursuant to this Section 2 that would cause the
award to be deferred compensation subject to inclusion in income and penalties
under Section 409A(a)(1) of the Internal Revenue Code of 1986, as amended.

 

3.                                       Performance Goals.  The Performance
Measure for the Award is the percentile ranking of the Company’s “Total
Shareholder Return” for the Performance Period (share price appreciation plus
dividends over beginning share price) as measured against the “Total Shareholder
Return” for the attached peer group of companies for the same period, and
specified below:

 

(i)             “Threshold” — equal to the 20th percentile level of the peer
group of companies;

 

(ii)          “Target” — equal to the 50th percentile level of the peer group of
companies; and

 

(iii)       “Maximum” — equal to the 80th percentile level of the peer group of
companies.

 

4.                                       Amount of Award.  The number of shares
of Stock distributable to you under the Agreement shall be determined in
accordance with the following schedule:

 

5.                                       Number of Performance Shares.  For
Company performance against plan metrics, the number of Performance Shares of
Stock granted shall be as follows:

 

(i)             For performance at Threshold,                 shares;

 

(ii)          For performance at Target,                 shares;

 

(iii)       For performance at Maximum,                shares; and

 

(iv)      The “Number of Performance Shares” shall be interpolated to account
for performance that falls between Threshold, Target and Maximum.

 

Fractional shares shall be disregarded.

 

--------------------------------------------------------------------------------
